ATS Processing Services, LLC
P.O. Box 25367 R-2
Tempe, AZ 85282

Riana °°

January 21, 2020

JAN Z 9 RECB

Phone: (877) 590-9711
Email: RentalCar.Violations@atsol.com

nex 00096 1 SP 0.500 T | 00-ATVLWNOD-1
Ex U.S. DISTRICT COURT
aosco CENTRAL VIOLATIONS BUREAU
PO BOX 780549
Sha = SAN ANTONIO TX 78278-0549

= fe

= A
poozsec  yysyLeg olga deggefgepe Eft fete Eee]

DECLARATION OF NON-LIABILITY/REQUEST FOR TRANSFER OF LIABILITY

ATS Processing Services, LLC (“ATS”) performs violations processing on behalf of the entity listed below as the
Registered Owner, and has received a citation for a vehicle that was rented, leased or under management during the
period that the violation occurred. Based on the information electronically transmitted to ATS by the Registered Owner
in the ordinary course of business, the name, address, and other information regarding the individual responsible for the
vehicle at the time of the violation is contained below:

 

 

Registered Owner (or a direct The Hertz Corporation
or indirect subsidiary of):
Citation Number: 9292681 ] CACTI le
Citation Type: Parking
Citation Date and Time: 08/27/2019
Citation Amount: $205.00
Plate State and Number: CA8KTR446
Vehicle Make: Hyundai
Vehicle Model: Tucson
Fleet Agreement: 101266001
Agreement Start Date: 08/23/2019 4:52 PM
Agreement End Date: 09/01/2019 9:03 AM
Driver Name: JASON SCHNEEBELE
Driver Address: 1985 VIOLA DR
ORTONVILLE, Mi 48462-8886
Driver License Number: S514373028873
Driver License State: Ml
Driver Date of Birth: 11/14/1977

 

 

This document was made at or near the time of the transmission of the information and was made and kept in the course

of ATS’ regularly conducted business activity.

need additional information.

Thank you for your attention to this matter, and please let us know if you

21st day of January, 2020

 

Jesse Theisen

 

On behalf of ATS Processing Services, LLC

iFACS-204 oS
